UNITED STATES DISTRICT COURT                                FIL":D
                             FOR THE DISTRICT OF COLUMBIA                                 AUG - 5 . !'!~
                                                                                    Clerk, U.S. District Ct bankruptcy
                                                                                   Courts for the District of Columbia
                                              )
Shiron Brown,                                 )
                                              )
       Plaintiff,                             )
                                              )
                 v.                           )        Civil Action No.
                                              )                                 10 1314
Jeffrey Smith,                                )
                                              )
       Defendant.                             )
                                              )


                                   MEMORANDUM OPINION

       This matter is before the Court on plaintiffs pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.c. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

        Plaintiff, a resident of the District of Columbia, sues a District of Columbia resident for

allegedly breaking into her mailbox and stealing her checks, one of which was an "$80,000 tax

check." Compi. at 1. Plaintiff also accuses defendant of committing other criminal acts -- some

brutal, others simply incredulous -- against her and other individuals. She seeks an investigation

and the return of the stolen checks. The complaint does not present a federal question, nor does
it provide a basis for diversity jurisdiction because both parties reside in the District and, thus,

are not of diverse citizenship. A separate Order of dismissal accompanies this Memorandum

Opinion.




Date:   Hlf                ,2010
                                              United States District Jude




                                                  2